NADEAU, J.,
dissenting. Respectfully, I dissent from the majority opinion for the reasons set forth in my dissent in Matarese v. New Hampshire Municipal Association Property-Liability Insurance Trust, Inc., 147 N.H. 396, 405 (2002). As I stated in Matarese:
I do not believe that we should treat all substantive defenses that could be asserted by the uninsured tortfeasor alike or adopt a uniform rule that permits the insurer to assert any such defense to bar a plaintiffs recovery of uninsured motorist benefits. Rather, I believe that we should weigh the policy and goals of the defense against those of the uninsured motorist statute to determine whether permitting the insurer to assert the defense, in the context of a specific case, would be consistent with these policies and goals.
Id. at 407. Accordingly, I believe that we cannot decide whether the federal work injury compensation statute bars the plaintiffs recovery of uninsured motorist benefits from the defendant without balancing the public policies underlying the federal statute and the uninsured motorist statute and determining whether there is a persuasive reason why the existence of an immunity from tort liability for the decedent should mean *620that the defendant is not liable under the decedent’s uninsured motorist policy. Id.